Title: Enclosure: Oliver Evans’s Petition to the United States Congress, [by 28 December 1813]
From: Evans, Oliver
To: United States Congress


            To the honorable the Senatorsand Representatives in Congress individually.
			 by 28 Dec. 1813
            The subscriber, in behalf of himself and the patentees in the United States, begs leave to represent to the members of Congress:
            That when any man discovers a piece of unlocated land, he is allowed by law to patent it, and on paying the public for their right to the soil, it is secured to him, and his heirs and assigns forever.—He can sell any part of it to others, to induce them to join with him in improving the same, by building mills, furnaces, forges, bridges, roads, canals, &c. for their own and the public benefit. But it is evident, that if the exclusive right to the land had been granted for only fourteen years, that he could neither afford to make such improvements, nor could he sell any part of his right to induce others to engage with him to do it; and the consequence would be that no prudent person would patent such lands, and no improvements would be made thereon, although it does not cost a man much to discover unlocated land, it being a fixed, existing thing, that can be easily found by any one who will go to it.
            But to discover a new principle, or the means of applying a principle to make a new and useful improvement in science or art, oftentimes requires not only ingenuity, but great labor and exertion of both body and mind, in a long course of expensive experiments, for it is not an existing fixed thing, but has to be discovered, invented, and in a measure created by the inventor. The public can have no claim to it, or any thing that does not exist as proprietors of the soil. He that creates or produces a thing that never before existed, is by common consent, and the laws of nature, the only true proprietor, as no other person can possibly have any claim or right to it. Thus, inventors humbly conceive that they are entitled to be secured in their rights for more than fourteen years.—Inventors are so few in number, that they are never represented in legislation, and cannot defend their rights, but are subject to the rest of the community, who forget to legislate, to protect such property as inventors produce; therefore, the property of the inventor only, is left unprotected, and it is common to all, excepting only in such countries where the evil tendency of such policy has been discovered; there the inventor is protected in his rights for limited times; and even this partial justice has been productive of much good. But we have heard no good reason assigned why protection to them should be extended to fourteen years only, while all other classes are protected in the exclusive right to the fruits of their labor forever; they cannot, more than others, afford to surrender the fruits of their labors to the public, at the end of fourteen years; nor can they improve their inventions or discoveries, or sell any part of their right to others, to induce them to join with them to improve or extend their property for their own, or the public benefit.
            A protection for fourteen years only, tends to suppress the inventive genius and labors of every prudent and wise man; for he knows that in so short a time, an improvement cannot be introduced against the prejudice and opposition it has to meet,
   *The greatest opposition is always to be met from those who are to be most benefited from the improvement; that is, from those who are to use it; they cannot be induced to leave their old track.
 so as to yield any profit; therefore, discoveries must lay dormant or be produced at the expense, and to the injury and ruin of the inventor, which is so often the case, that the reader will acknowledge that he would not bear the name of a projector of new things for any consideration, as it would destroy his credit equal to a bankruptcy.
            All inventors think themselves capable of carrying on regular business in the beaten track as well as others, and generally have in their latter days to lament that they have labored for the public, subjecting themselves to the frauds and jeers of knaves and wags, to deprivations and poverty, while they have expended labor, and exercised talents that would have soon raised them to independence if applied for their private interest. Believing that no further arguments need be used, and that he cannot make the case clearer, it remains with Congress to decide whether this state of things shall continue, and whether the public interest would not be greatly promoted by a further protection to the rights of inventors.
            The writer, however, begs leave to declare that he believes that as early as 1786, he himself had conceived and discovered useful improvements, which, if they had been promptly and extensively put into operation, and the savings or gains by the use of them collected into the public treasury, it would have been sufficient to have discharged the public debt, defrayed the expense of government, and freed the people of the United States from taxes. But the most of them have been suppressed by the above stated policy, and are dormant at this day. But he knows that this assertion cannot be credited, for he has heretofore been deemed deranged for asserting much less. He hopes, therefore, that Congress will appoint a committee, to ascertain the improvements he has already got into use, as well as those which he has specified in the patent office, and are lying dormant, that they may judge how far the assertion may be true. If it prove true in but one hundredth part, there surely may be ninety-nine other inventors in the United States to supply the deficiency and make the case still worthy the attention of Congress to pass a supplement to the patent laws, granting patentees, their heirs and assigns, the privilege of renewing their patents for a second term of fourteen years, any time within the last seven years of their first term; for if such supplement should produce improvements operating in the United States, the profits of the use of which would be sufficient to discharge the public debt, and exempt the people of the United States from further taxation, it would be more than can be devised by any other means. The inventors will not fail on their parts to produce the improvements, and if others can devise the means of collecting the profits thereof into the treasury, the whole would soon be done; if not, the profits will remain somewhere in the United States; wealth is a good source from whence to draw supplies by loans or taxation.
            If the protection now asked (for all patentees) had been granted to the subscriber when he petitioned the legislatures of Pennsylvania, Delaware, and Maryland, in the years 1786–7, and had he found assistance to put his discoveries in full operation, and have drawn one dollar out of every hundred dollars gained by their use, (as he now does from the use of his improvements for the manufacture of flour) he might have been able to have loaned government a large sum at this day; and those who used his improvements to have loaned or paid in taxes ninety-nine times as much from the same source. And it would be difficult to ascertain the injury that any person would have sustained from the wealth of either the inventor or the user of his improvements.
            If it was right in the legislature of New-York to grant exclusive right to Messrs. Livingston and Fulton for thirty years, which did produce steam boats in operation in 1807, which had lain dormant twenty one years for want of such protection and aid, after having been invented and put in
			 operation by others; it was an error in the
			 legislature of
			 Pennsylvania, in 1787, to reject my improvements, because they could not understand them,
			 and wrong in the legislature of Maryland in
			 limiting their grant to fourteen years, a term too short to enable me to produce them.
            If it be an error in an individual to refuse to use a patented machine, which would save him one hundred dollars in any given time, for fear of paying one dollar, or even six dollars out of the hundred, to the inventor, still it may be best to accept of important improvements on the terms that they can be produced. What was wrong or right at one time may not be so now.
            Great and expensive improvements, although they may be ever so important, cannot be produced without the protection that is asked; less will be thankfully received, but less will not, perhaps, answer the great purpose of stimulating genius to action, by remuneration equal to labors, expenses, and risks.
            When we reflect that we ask neither money nor monopoly of any existing thing of Congress, that the grant cannot deprive any person of any thing, while it may enable us to produce many new and useful things of the utmost importance and benefit to the community, promising to do much good, without as we believe, a possibility of doing any harm—While we offer to produce things of high value to the public, on condition of their securing to us not more perhaps than one hundredth part of their value, equal to lending money, or its value, at one per cent. for one year, and then forgiving the debt—To serve our country in the way the God of nature has qualified us best to serve it—To enrich our country on the simple condition of its refraining from the use of our property without our consent for a limited time, doing us justice in but a small proportion as done to others—Allowing us to enrich ourselves by our own labors, while we shall enrich our neighbors and our country at the same time—Acknowledging ourselves entirely subject to the rest of the community, a class without protection, excepting for limited times, without the means of defending our rights—Anxious to do all the good that we conceive ourselves capable of, but sensible that we cannot do it at our own expense, without a prospect, tempted to abandon our natural pursuits, suppress our patriotism and bury our talents, that we may be free and independent, as others are. Under reflections like these, we cannot refrain from hoping that all we ask will be speedily granted. When we shall be able to form associations, obtain the necessary aid, give our minds full scope, with fair prospects, we will soon prove the good policy of extending to us, as to others, the full enjoyment of the fruits of our labors, although it be but for limited times. We will not be compelled to keep our discoveries and principles of art secret in our own defence; this sordid and execrable principle which we despise will be exploded for ever, as soon as our interest can be promoted by disclosing and publishing them.
            I am, Sir, very respectfully, Your obedient humble servant,Oliver Evans.
          